DETAILED ACTION
This office action is in response to the amendment filed January 31, 2022 in which claims 2-4, 6, 9, 21, and 22 are presented for examination, claims 10-14, 16, and 18-20 are withdrawn, and claims 1, 5, 7, 8, 15, and 17 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s First Argument:  Objection to claim 21 for minor informalities should be withdrawn in view of current amendments to claim 21.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Rejection of claim 21 under 35 USC 103 over US Pub No. 2008/0301849 Levy in view of US Pub No. 2016/0366953 Watts should be withdrawn because it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levy and Watts.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Firstly, Examiner respectfully disagrees with the argument that modifying Levy with Watts would “frustrate the wearability” of Levy.  One of ordinary skill in the art would recognize that all other factors being the same, crew neck garments (e.g. t-shirts and sweatshirts) and generally considered to be more comfortable than button-collared garments (e.g. polo shirts and button-down shirts).  Secondly, although Levy and Watts are disclosed as being intended for different uses, they are nevertheless both shirts with inner and outer layers directly attached together only along upper portions of the shirts.  As such, despite their disclosed intended uses, their structural similarity renders each of them relevant to the other.  Finally, Examiner notes that crew neck-collared shirts and button-collared shirts are two of the most common shirt collar types.  As such, modifying a particular shirt that is one of those two collar types to be the other of those two collar types would not require any exceptional insight or unique vision or constitute improper hindsight reasoning.  The rejection is maintained albeit under a slightly updated basis (see updated rejection, below).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0301849 Levy in view of US Pub No. 2016/0366953 Watts.
Regarding claim 21, Levy discloses a garment suitable for nursing (see Figure 7; para. 0034), the garment comprising an outer layer (100) and an inner layer (102) extending below the outer layer (see Figure 7; para. 0034), wherein the inner layer comprises an inner layer front section with sides (annotated Figure 7, see below) and an inner layer back section with sides (annotated Figure 7), the inner layer front section and the inner layer back section are attached together at least at the respective sides of the inner layer front section and the inner layer back section (annotated Figure 7; para. 0034; the garment of Figure 7 is disclosed as comprising outer layer 100 that is a “sport shirt” and inner layer 102 as a “tank top or sleeveless under-shirt,” with inner layer 102 attached by stitching to outer layer 100 at shoulders 104,106; see para. 0034; the disclosure of Levy does not include any indication that either outer layer 100 or inner layer 102 are distinguished from typical sport shirts or tanks tops, respectively, other than their attachment together; as such, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that inner layer 102, like known and conventional tank top shirts, includes front and back sections attached to each other along respective sides), and the outer layer comprises an outer layer front section with sides and an outer layer back section with sides, the outer layer front section and the outer layer back section are attached together at least at the respective sides of the outer layer front section and the outer layer back section (for reasoning similar to that regarding inner layer 102, above, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that outer layer 100, like known and conventional sport shirts, includes front and back sections attached to each other along respective sides) and wherein the inner layer and the outer layer are attached to each other around at least a part of a neckline of the garment (annotated Figure 7; para. 0034; inner layer 102 is attached to outer layer 100 at shoulder portion 104,106 via stitching, the stitching at the shoulder portion 104,106 being disposed outward of lateral edges of the neckline of outer layer 100, i.e. around the neckline of the garment), but not directly affixed to each other below lowermost edges of the sleeve openings of the inner layer (annotated Figure 7; para. 0034), and the outer layer comprises a lower edge arranged below the lowermost edges of the sleeve openings of annotated Figure 7; para. 0034), so that the lower edge of the outer layer hangs freely outside the inner layer around the entire garment and thus can be easily lifted to access a breast of a wearer through one of the sleeve openings of the inner layer (annotated Figure 7; para. 0034; a wearer of the garment can lift outer layer 100 and expose her breast through the sleeve opening of inner layer 102 in order to facilitate breast feeding).

    PNG
    media_image1.png
    1063
    980
    media_image1.png
    Greyscale

Levy does not expressly disclose a garment wherein at least a part of a neckline of the inner layer and at least a part of a neckline of the outer layer are attached to each other.  
However, Watts teaches a garment similar to that of Levy (2 of Figures 1 and 3, reproduced below for convenience; para. 0063) and wherein at least a portion of a 11) and at least a portion of a neckline of the outer layer (10) are attached to each other (see Figures 1 and 3; para. 0063).
Levy and Watts teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Levy such that the necklines of the inner layer and outer layer are attached to each other as taught by Watts because Watts teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill as a simple substitution of one known attachment configuration of two shirts with another to yield the predictable result of attaching the two layers together.  It would additionally further have been obvious to one of ordinary skill that the neckline configuration of Watts would be preferable to that of Levy for wearers who wish to conceal the skin of their upper chest area from view.  It would also additionally further have been obvious to one of ordinary skill in the art that modifying the invention of Levy to include a neckline attachment between the inner and outer layers, in addition to the shoulder attachment, would provide better security against the inner and outer layers inadvertently becoming detached when compared to a garment that relies solely on the shoulder attachment.  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).
Examiner respectfully notes that the limitation “suitable for nursing” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Levy coupled with Watts teach the structure of the garment 
Regarding the limitation that “the lower edge of the outer layer hangs freely outside the inner layer around the entire garment and thus can be easily lifted to access a breast of a wearer through one of the sleeve openings of the inner layer,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case the invention of Levy coupled with Watts teach the structure of the garment as claimed.  And since the garment of the Levy coupled with Watts meets all the structural limitations, it would be capable of performing these functions.

    PNG
    media_image2.png
    1007
    821
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1012
    824
    media_image3.png
    Greyscale
	
Regarding claim 2, the modified invention of Levy (i.e. Levy in view of Watts, as detailed above) further teaches a garment wherein the inner layer is sleeveless (annotated Figure 7 of Levy; para. 0034 of Levy). 

Regarding claim 3, the modified invention of Levy (i.e. Levy in view of Watts, as detailed above) further teaches a garment wherein the inner layer front section and the annotated Figure 7 of Levy; para. 0034 of Levy).

Regarding claim 4, the modified invention of Levy (i.e. Levy in view of Watts, as detailed above) further teaches a garment wherein the outer layer front section and the outer layer back section are also attached to each other along shoulders of the garment (annotated Figure 7 of Levy; para. 0034 of Levy; for reasoning similar regarding claim 1, above, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that outer layer 100, like known and conventional sport shirts, includes front and back sections attached to each other along shoulders of the garment).

Regarding claim 6, the modified invention of Levy (i.e. Levy in view of Watts, as detailed above) further teaches a garment wherein both the inner layer and the outer layer are arranged to cover the breasts of the wearer when the garment is worn (annotated Figure 7 of Levy; para. 0034 of Levy).

Regarding claim 9, the modified invention of Levy (i.e. Levy in view of Watts, as detailed above) further teaches a garment wherein the lower edge of the outer layer follows a straight horizontal line (annotated Figure 7 of Levy; para. 0034 of Levy).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F Griffin Hall/Primary Examiner, Art Unit 3732